DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majerski et al (US 7,094,932) in view of Zhou et al (US 2015/0337087).
The instant claims are drawn to a process for preparing glycolaldehyde by thermolytic fragmentation of a salt-depleted carbohydrate feedstock comprising at least 20 wt% or a mono- or di-saccharide and less than 200 ppm of salts, wherein the feedstock comprises one or more impurities selected from arsenic, lead, sulfate, sulfur 
Majerski et al teach a process for the production of glycolaldehyde by hydrous thermolysis of sugars.  In the process taught by Majerski et al, and aqueous sugar solution is spayed into a reactor held at a temperature between 500 and 600°C (abstract).  One feed used by Majerski et al contains 34 wt% anhydrous glucose (example 1).  In example 4, it was found that the liquid product contained furfural and 5-hydroxymethyl furfural.  The reference also teaches that some prior art-produced solutions comprising glycolaldehyde contained small but noticeable amounts of ionic contaminants like chloride, calcium, magnesium, potassium, and sodium. (col. 11, lines 5-12) The process taught by Majerski et al produced glycolaldehyde solutions having low color values, but the reference teaches that color may be further reduced by methods including ion exchange (col. 12, lines 7-36).
Majerski et al do not expressly teach using a salt-depleted feedstock, or conducting a first step of removing salts prior to the thermolytic fragmentation of the carbohydrate feedstock; however, Zhou et al teach the removal of metals from liquid pyrolysis oil using acidic ion-exchange resins (abstract).  According to Zhou et al, pyrolysis oils comprising glycolaldehyde (hydroxyacetaldehyde) may contain high levels of contaminants, e.g. greater than 100 ppm to as high as 20,000 ppm of metals such as calcium, sodium, magnesium, and iron.  According to Zhou et al, these metals should be removed so that they do not interfere with downstream refining processes.

The claim drawn to a system containing an ion-exchange unit and a thermolytic fragmentation unit is also obvious in view of the combined teaching of Majerski et al and Zhou et al, since a person of ordinary skill in the art would have found it obvious to add an ion-exchanger to the reaction system taught by Majerski et al, for the purpose of removing metal salts as described in the rejection above.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622